ORDER
PER CURIAM.
The Missouri State Treasurer, acting as custodian of the Second Injury Fund (“Fund”), appeals from the decision of the Labor and Industrial Relations Commission (“Commission”) finding Fund liable to claimant Rick Sutberry for permanent total disability benefits.
We have reviewed the briefs of the parties, the legal file and the record on appeal. The findings of the Commission are supported by competent and substantial evidence on the whole record. No error of law appears. An extended opinion would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).